Kruse, J. (dissenting):
The evidence tends to show that warning of the starting of the press was given, but that the plaintiff did not hear it. The bell system had been installed, but was out of repair and not usable, and had been so for about a month. I think the plaintiff was unnecessarily exposed to danger in the method in which the work was being carried on, both as regards the method of giving warning without the aid of the bell and in requiring him to feed the paper between the rollers without tapering it.